Campbell, C. J.
Plaintiff sued for personal injuries from being thrown down in an elevator shaft, beneath a descending elevator, whereby he was bruised and injured. The case was taken from the jury on account of his carelessness in •stepping down into the shaft, which was filled with shavings .sufficient to ease the pressure and save him from being ■crushed. The question of defendant’s negligence was not treated as important, and if the plaintiff had not been regarded as at fault, the case would not probably have been taken from the jury. We think that there was enough for the jury on •defendant’s negligence, and therefore shall only consider plaintiff’s conduct.
Defendant is engaged in making small wagons, and similar light articles, chiefly for children, and appears to have also ■done work in finishing small wood-work for customers. On the sixteenth of May, 1885, plaintiff went to defendant’s factory between seven and eight o’clock in the morning, with •one Haney, to get a load of stuff for Haney. Plaintiff drove -an express wagon. He is an elderly man, who seems to have *256followed a good many vocations of a miscellaneous character, including farming,gardening, teaching, and different branches of ordinary labor, and was then driving this express, which was not his own. He is evidently an intelligent man, apparently entirely steady and alert, but evidently possessing the heedlessness and uneasiness common to men of his bent.
The building had an elevator shaft outside of it, and opening about opposite where plaintiff fastened his team. He and Haney went into the building through, a doorway beyond the elevator, and, when inside, passed along the floor, and a little way beyond the inner elevator opening, to a stairway on the same side of the building, which took them to the second story, whence they followed another stairway to the third story. In that story Haney’s lumber was loaded into the elevator, to be lowered. Plaintiff, after it was loaded, weiitdown, as he says, to see to his team. When he reached the bottom of the stairs on 'the lower floor, the elevator opening being near, and the outer door of it being also open, he stepped down into the bed of shavings, supposing, as he says, that that was the way out of doors, and was knocked down by the descending elevator’, and would have been killed or hurt more seriously had it not been for the elasticity of the shavings. The elevator was out of gear, as it is claimed, to some extent, or it perhaps might have been stopped before reaching him. So far as this ease is concerned, if the defendant was negligent it was in leaving the shaft door open near the stairway. It can never be safe to get beneath any elevator car, however well geared, when it is descending, as plaintiff must have known this would descend, as he knew it had just been loaded.
The cprestion is reduced to the simple inquiry whether he was negligent in stepping into the shaft, assuming, as he claims he did, that it wTas the Outside door. He claims to have good sight and hearing. The time when this occurred was in broad daylight, and the outer elevator door wras open, so that he saw through it. The space between the doorway into the shaft and the outer one was the full' width of the shaft, which was not a small one, being adapted to hoisting *257such lumber as was bandied in the building. The top of the bed of shavings was aboift a foot below the doorway. When he entered the building, he entered directly by an ordinary door in the wrall, and not through any such passage.
No man with his wits about him could have mistaken these double doorways, divided by such a space, for an ordinary outside door, or have imagined such a pit to have been the way of exit. Whatever might have been the case in darkness, it could not be difficult to understand it in daylight. Plaintiff saw his horses through the opening, and if he had paid the slightest heed could not have failed to see what was between. The only explanation of his conduct is, what there is no difficulty in gathering from his own testimony, although he does not seem to be aware of it, that he is one of those persons who pay little heed to their surroundings, and go hither and thither on their errands absent-minded, or thinking only of some particular object and shutting their eyes to everything else. Such inattention is sometimes dangerous to the person himself, and quite as often to his neighbors. It is a want of that ordinary care which the safety of society requires all sane persons of mature age to exercise, and for which they are civilly responsible. Business could not be carried on without this requirement.1
The judge below exhibited a natural and kindly reluctance to do what he nevertheless felt compelled to do in refusing this old man relief against his heedlessness. The case seems a very plain one, and the judgment should not be disturbed, but should be affirmed.
Champlin and Sherwood, JJ., concurred. Morse, J., did not sit.

 Donaldson v. Wilson, 60 Mich. 86 (head-note 1); Smith v. Peninsular Car Works, Id. 501 (head-notes 1, 2, 3, 4).